BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant, an indigent below and on this appeal, was indicted for robbery, convicted by a jury and sentenced to fifteen years imprisonment.
Appellant asserts that he was the victim of prejudicial argument on the part of the Deputy District Attorney and that the trial court erred in overruling his objections thereto. We advert seriatim to the argument.
According to the record the District Attorney stated to the jury:
“MR. BLOCKER: Ladies and gentlemen, the testimony of Mrs. Bice (sic), I submit to you, was put on in part to draw sympathy from this jury.”
I
It appears that Mrs. Byce, wife of defendant and his witness, testified without objection that she did not work for a living, and was the mother of two children.
We cannot say that she was put on the witness stand solely to gain sympathy of the jury with respect to her marital status and dependency, but her evidence was reasonably calculated to draw some sympathy. We cannot see that this evidence, adduced by defendant, shed any light on his guilt or innocence. The ruling of the court was not in error.
II
A second assertion of error refers to the State’s argument as follows:
“MR. BLOCKER: Wesley Cherry is the victim in this case, the technical victim. And I submit to you that you are all victims in this case. You are all the victim of this crime.”
We think the above comment is nothing more than an appeal for law enforcement and an assertion of trespass on the rights of society which is the ultimate and general victim. Elston v. State, 56 Ala.App. 299, 321 So.2d 264(5). The ruling of the court was free from error.
So far as we have been able to find, the rulings of the court were free from error.
The judgment is affirmed.
The foregoing opinion was prepared by the Honorable Bowen W. Simmons, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.